DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

	This Office Action is in response to the remarks and amendments filed on 4/26/2021.  Claims 21 - 40 are pending for consideration in this Office Action.

Response to Amendment

The rejections pursuant to 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph have been withdrawn in light of the amendments filed. The rejections pursuant to 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph have been withdrawn in light of the amendments filed.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/12/2021 was filed after the mailing date of the application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.



Examiner’s Statement of Reasons for Allowance
	 
The following is an examiner’s statement of reasons for allowance
 
As per independent Claim 21, the prior art, Bash et al. (US2011/0112694) does not teach the device as recited, in particular “... wherein the respective ones of the nodes are connected to cooling fluid supply lines included in respective ones of the multiple cooling fluid transport elements connected to the node, cooling fluid return lines included in the respective ones of the multiple cooling fluid transport elements connected to the node.,” when added to the other features claimed in independent Claim 21. 

As per independent Claim 25, the prior art, Bash et al. (US2011/0112694) does not teach the device as recited, in particular “...wherein the respective ones of the nodes are connected to cooling fluid supply lines included in respective ones of the multiple cooling fluid transport elements connected to the node, cooling fluid return lines included in the respective ones of the multiple cooling fluid transport elements connected to the node,” when added to the other features claimed in independent Claim 25. 

As per independent Claim 35, the prior art, Bash et al. (US2011/0112694)does not teach the device as recited, in particular “...nodes located at intersections of the grid pattern; and flowing a cooling fluid through the cooling grid to provide cooling to the compute, networking, or data storage equipment in the facility, wherein respective pieces of compute, networking, or data storage equipment connected to a particular node are supplied cooling fluid that is received at the particular node from two or more of the fluid transport elements connected to the particular node,” when added to the other features claimed in independent Claim 35. 
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY L FURDGE whose telephone number is (313)446-4895.  The examiner can normally be reached on M-R 6a-3p; F 6a-10a.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Landrum can be reached on 571-272-5567.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LARRY L FURDGE/Primary Examiner, Art Unit 3763